                 Case 2:18-cv-01512-BJR Document 85 Filed 12/23/19 Page 1 of 4



 1                                                                  The Honorable Barbara J Rothstein

 2

 3

 4

 5

 6                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     CLARK LANDIS, et al.,
 9
                                                         NO. 2:18-cv-01512-BJR
10                       Plaintiff,
                                                         DECLARATION OF CONRAD
11         vs.                                           REYNOLDSON IN SUPORT OF
                                                         PLAINTIFFS’ MOTION FOR BILL
12   WASHINGTON STATE MAJOR                              OF COSTS
     LEAGUE BASEBALL STADIUM
13   PUBLIC FACILITIES DISTRICT, et al,                  NOTE ON MOTION CALENDAR

14                       Defendants.                     FRIDAY, JANUARY 13, 2020

15

16          I, CONRAD REYNOLDSON, declare as follows:

17          1.       I am a managing attorney in the law firm Washington Civil & Disability

18   Advocate, and lead counsel to Plaintiffs in this matter. I am competent to testify and make this

19   declaration based on personal knowledge.

20          2.       I declare that the costs set forth in Plaintiffs’ Bill of Costs are correct and were

21   necessarily incurred in this action and that the services for which fees have been charged were

22   actually and necessarily performed. This declaration is being submitted to provide additional

23
      DECLARATION OF CONRAD REYNOLDSON IN SUPORT OF            WASHINGTON CIVIL & DISABILITY
      PLAINTIFFS’ MOTION FOR BILL OF COSTS - 1
24    2:18−cv−01512-BJR                                                ADVOCATE
                                                                     4115 Roosevelt Way NE, Suite B
                                                                           Seattle, WA 98105
                                                                             (206) 428-3558
                  Case 2:18-cv-01512-BJR Document 85 Filed 12/23/19 Page 2 of 4



 1   detail about and support for Plaintiffs’ costs and the propriety of a bill of costs in Plaintiffs’ favor

 2   or as an offset against Defendants’ bill of costs

 3           3.       Plaintiffs are the prevailing party on all issues except for the three issues that went

 4   to trial in this case. Plaintiffs won on partial summary judgment on the three issues of seating

 5   dimensions, the Edgar’s Cantina Lift, and Dugout Access, and according to the Joint Pretrial

 6   Statement (ECF # 43) the parties were slated go to trial on 10 issues. As a result of this Court’s

 7   order to conduct a second mediation, the parties reached a settlement that disposed of all but

 8   three issues, and designated Plaintiffs to be the prevailing party with regard to all settled issues.

 9                        Fees of the Clerk and Service of Summons and Subpoena

10           4.       Clerk fees paid to the clerk of the court for filing of the complaint and costs for

11   service upon Defendants of the summons, subpoena, and the complaint were necessarily required

12   to initiate the lawsuit, and are proper in Plaintiffs’ Motion for Bill of Costs because Plaintiff won

13   on summary judgment on three issues alleged in the complaint.

14                              Printed or Electronically Recorded Transcripts

15           5.       All of the deposition transcripts Plaintiffs ordered were obtained for use in this

16   case because they were either submitted in support of Plaintiffs briefing and/or necessary for us

17   in responding to Defendants’ filings regarding the motion for summary judgment.

18           6.       Plaintiffs incurred court reporter fees for and deposition transcript fees for four

19   depositions (Mr. Terry, Ms. Endelman, Mr. Rogel, and Mr. Gooby). These costs are properly

20   taxed because these depositions and transcripts were necessarily obtained for use in the case and

21   thus the presence of a court reporter was required.

22

23
      DECLARATION OF CONRAD REYNOLDSON IN SUPORT OF             WASHINGTON CIVIL & DISABILITY
      PLAINTIFFS’ MOTION FOR BILL OF COSTS - 2
24    2:18−cv−01512-BJR                                                 ADVOCATE
                                                                      4115 Roosevelt Way NE, Suite B
                                                                            Seattle, WA 98105
                                                                              (206) 428-3558
                  Case 2:18-cv-01512-BJR Document 85 Filed 12/23/19 Page 3 of 4



 1           7.       Where transcripts were ordered, costs are appropriate given the timing prior to the

 2   conclusion of briefing on the motion for summary judgment, which resulted partially in

 3   Plaintiffs’ favor, and the settlement via mediation, which resulted in further disposition of issues

 4   making Plaintiffs the prevailing parties.

 5                                       Other Costs: Mediation Fees

 6           8.       Plaintiffs’ share of mediation fees, the majority of which were incurred during

 7   court ordered mediation, are properly taxed because mediation resulted in settlement on all but

 8   three issues in Plaintiffs’ favor, and the settlement expressly defined Plaintiffs as the prevailing

 9   parties with regards to all settled issues.

10           9.       The Court correctly deduced that the vast majority of disputed issues could be

11   successfully mediated prior to trial and ordered the parties to conduct a mediation. The

12   mediation resulted in a settlement that reduced the number of issues to be decided at trial from

13   ten (10) issues, according to the Joint Pretrial Statement (ECF # 43), to three (3) issues,

14   according to the Stipulation and Order of Dismissal with Prejudice (ECF # 72).

15           10.      It is my belief that the first mediation was a necessary prerequisite to settlement

16   and laid the groundwork for the settlement eventually reached by the parties as a result of the

17   second mediation.

18   I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE UNITED
     STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT.
19
     Executed this 23rd day of December, 2019 at Seattle, Washington.
20

21                                           /s/ Conrad Reynoldson
                                             Conrad Reynoldson
22

23
      DECLARATION OF CONRAD REYNOLDSON IN SUPORT OF            WASHINGTON CIVIL & DISABILITY
      PLAINTIFFS’ MOTION FOR BILL OF COSTS - 3
24    2:18−cv−01512-BJR                                                ADVOCATE
                                                                     4115 Roosevelt Way NE, Suite B
                                                                           Seattle, WA 98105
                                                                             (206) 428-3558
              Case 2:18-cv-01512-BJR Document 85 Filed 12/23/19 Page 4 of 4



 1
                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that on December 23, 2019, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the
     following:
 4                  Stephen C. Willey, WSBA No. 24499
                    Sarah Gohmann Bigelow, WSBA No. 43634
 5                  Savitt Bruce & Willey LLP
                    1425 Fourth Avenue, Suite 800
 6                  Seattle, WA 98101-2272
                    Counsel for Defendants
 7
                    Conrad Reynoldson, WSBA No. 48187
 8                  WASHINGTON CIVIL & DISABILITY ADVOCATE
                    4115 Roosevelt Way NE, Suite B
 9                  Seattle, WA 98105
                    Email: conrad@wacda.com
10                  Phone: (206) 855-3134
                    Co-Counsel for Plaintiffs
11
                    Stephen P. Connor, WSBA No. 14305
12                  CONNOR & SARGENT PLLC
                    1000 Second Avenue, Suite 3670
13                  Seattle, WA 98104
                    Email: steve@cslawfirm.net
14                  Phone: 206-654-5050
                    Co-Counsel for Plaintiffs
15
                    Anne Marie E. Sargent, WSBA No. 27160
16                  CONNOR & SARGENT PLLC
                    1000 Second Avenue, Suite 3670
17                  Seattle, WA 98104
                    Email: aes@cslawfirm.net
18                  Phone: 206-654-4011
                    Co-Counsel for Plaintiffs
19
                                   Signed:
20                                 /S/Michael Terasaki
                                   Washington Civil and Disability Advocate
21                                 4115 Roosevelt Way NE, Suite B
                                   Seattle, WA 98105
22                                 Email: terasaki@wacda.com
                                   Phone: (206) 428-3558
23
      DECLARATION OF CONRAD REYNOLDSON IN SUPORT OF         WASHINGTON CIVIL & DISABILITY
      PLAINTIFFS’ MOTION FOR BILL OF COSTS - 4
24    2:18−cv−01512-BJR                                             ADVOCATE
                                                                  4115 Roosevelt Way NE, Suite B
                                                                        Seattle, WA 98105
                                                                          (206) 428-3558
